Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1-11 are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claims 1, 10, and 11:  

	wherein at least one target IC chip of the plurality of IC chips comprises:
a memory space accessible at a first address width;
a CPU configured to perform processing in a range which is in the memory space and is accessible at a second address width smaller than the first address width; 
a first communication unit, having an address translation function, for performing communication with one IC chip of the plurality of IC chips which are connected in series; and
a second communication unit, having the address translation function, for performing communication with an IC chip in an opposite direction to the one IC chip,
wherein a first area for accessing the one IC chip via the first communication unit and a second area for accessing the IC chip in the opposite direction via the second communication unit are included in the memory space,
the CPU included in the target IC chip accesses one of the first communication unit and the second communication unit by using the range which is in the memory space and is accessible at the second address width,
in a case in which the CPU accesses the first communication unit, a first address value used to access the first communication unit by the address translation function of the first communication unit is translated into a second address value which corresponds to the first area of the memory space of the first address width,
an access to the one IC chip specified by the second address value is executed,
in a case in which the CPU accesses the second communication unit, a third address value used to access the second communication unit by the address translation function of the second communication unit is translated into a fourth address value which corresponds to the second area of the memory space of the first address width,
an access to an IC chip in the opposite direction specified by the fourth address value is executed,
in a case in which one communication unit of the first communication unit and the second communication unit included in the target IC chip accepts an access by an address value specified from another IC chip of the plurality of IC chips and the specified address value is included in a predetermined range, the access from the other IC chip is processed as an access to the target IC chip, and
in a case in which the one communication unit of the first communication unit and the second communication unit included in the target IC chip accepts the access by the address value specified from the other chip and the specified address value is not included in the predetermined range, the access from the other IC chip accepted by the first communication unit is transferred to the second communication unit, and the access from the other IC chip accepted by the second communication unit is transferred to the first communication unit.


Further, the combination of the set forth limitations with all of the other limitations in the respective independent claims (1, 10, and 11) are not obvious.  Applicant has argued these limitations in Applicant’s Arguments filed on 4-26-2022.  This limitation finds support in the specification on page 10, paragraph [0044] to page 17, paragraph [0066],  Figures 2 and 4A-B. The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181